ACCEPTED
                                                             01-14-00493-CR
                                                  FIRST COURT OF APPEALS
                                                          HOUSTON, TEXAS
                                                      11/16/2015 12:00:00 AM
                                                       CHRISTOPHER PRINE
                                                                      CLERK



            NO. 01-14-00493-CR
                                             FILED IN
                                      1st COURT OF APPEALS
                                          HOUSTON, TEXAS
                                     11/16/2015 10:09:00 AM
                                      CHRISTOPHER A. PRINE
                                              Clerk
        IN THE COURT OF APPEALS

                OF TEXAS

     FIRST SUPREME JUDICIAL DISTRICT




       LUIS RUIZ SIERRA, APPELLANT

                   VS.

        STATE OF TEXAS, APPELLEE




    MOTION FOR EXTENSION OF TIME
WITHIN WHICH TO FILE APPELLANT’S BRIEF




                     TERRENCE GAISER
                     LAWYER FOR APPELLANT
                     2900 SMITH STREET, # 220
                     HOUSTON, TEXAS 77006
                     SBOT# 07572500
                     713/ 225-0666
                     tagaiser@aol.com
                                  NO. 1396147

STATE OF TEXAS                               §     IN THE DISTRICT COURT
                                             §
VS.                                          §     HARRIS COUNTY,TEXAS
                                             §
LUIS RUIZ SIERRA                             §     182ND JUDICIAL DISTRICT


                MOTION FOR EXTENSION OF TIME
            WITHIN WHICH TO FILE APPELLANT’S BRIEF

        NOW COMES LUIS RUIZ SIERRA, appellant in the above-

captioned cause, by and through his attorney, TERRENCE GAISER, and

files his Motion for Extension of time within which to file Appellant’s Brief;

for which he would show:

1) This is an appeal from a conviction for the offense of burglary of a

   habitation with the intent to commit the felony of sexual assault.

   Punishment was assessed at thirty years confinement. Notice of appeal

   and the certification of appellant’s right to appeal were timely filed.

2) This is the second requested extension of time. The brief was due

      October 30, 2015.

3) Appellant would request an extension of time to file the brief to and

      including the 16th day of November, 2015.

4) For good cause counsel for the appellant would show that he has not had

      time to complete the brief in this cause for the following reasons:

5) For good cause counsel for the appellant would show that he has not had

                                         1
    time to complete the brief in this cause for the following reasons:

a) Counsel has been in trial continuously in the death penalty trial in the

State of Texas v. William Michael Mason, Cause Number 0620074, in the

228th District Court, since Monday, October 12, 2015. This trial is not

expected to end until November 20, 2015.

b) Counsel is filing the brief contemporaneously with this motion.

c) Counsel has prepared and filed a brief in the capital murder case of

Adrian Gomez v. State of Texas, Cause Number 01-15-00383-CR, on

October 30, 2015,

d) Counsel is begging the Court for one final extension to complete and file

this brief.

c) Counsel has other briefs due in this Court and the 1st Court that he

is trying to complete.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays for an

extension of time to file the Appellant’s Brief to and including November

16, 2015.

                                       RESPECTFULLY SUBMITTED,
                                       S/Terrence A. Gaiser
                                       TERRENCE A. GAISER
                                       2900 SMITH STREET, # 220
                                       HOUSTON, TEXAS 77006
                                       SBOT# 07572500
                                       tagaiser@aol.com

                                       2
              CERTIFICATE OF SERVICE

  I CERTIFY THAT A COPY OF THE ABOVE AND
FOREGOING MOTION FOR EXTENSION OF TIME WITHIN
WHICH TO FILE APPELLANT’S BRIEF WAS SERVED ON ALL
PARTIES ACCORDING TO THE RULES.

                            S/Terrence A. Gaiser
                            TERRENCE A. GAISER




                        3